Petitioners in this case were not discharged for insufficiency per se of the ordinance of Lake City they were accused of violating, but because the facts of this case as disclosed by the record, clearly show that it is within the ruling of this Court made in Duffin v. Tucker, 113 Fla. 621, 153. Sou. Rep. 298.
In that case it was held that a municipality may not by fine and imprisonment enforce payment of a license tax as attempted to be exacted against mere salesmen, who simply take orders in a city for goods to be afterward delivered to the customers after such orders are accepted by outside dealers doing business in another place in the State of Florida, and properly licensed where they maintain their principal places of business to do the business they carry on.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 436